DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 23 is objected to because of the following informalities:
Claim 23 should be dependent on claim 11 due to antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-10, 13-15, 17-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. PGPub 2014/0183547) in view of Wilson (JP S62259462 A) and Israel (U.S. PGPub 2016/0005680).
Regarding claim 1, Ikeda teaches a semiconductor device (Fig. 1A, [0011]) comprising a nitride semiconductor chip including a silicon substrate having a first thermal expansion coefficient and an In(x)Ga(y)Al(1-x-y)N layer in contact with a surface of the substrate (Fig. 1B, 23, 25, 27, [0020]; Fig. 4A, [0050], [0029], [0048]); a plurality of pads including a gate pad, a source pad, and a drain pad, the plurality of pads being provided on a top side of the nitride semiconductor chip (Fig. 1A, 21a-c, [0014]), a die pad having a second thermal expansion coefficient (13, [0013]); a plurality of terminals including a gate terminal, a plurality of source terminals, and a plurality of drain terminals (15d, 15a-c, 15e-h, [0015]); a first electrode which is electrically connected to the plurality of source terminals and the die pad (Fig. 3A, 53a, [0032]); the semiconductor device is a rectangular package having a first side and a second side that are two opposed sides, the gate terminal and the plurality of source terminals are disposed along the first side of the semiconductor device, the plurality of drain terminals are disposed along the second side of the semiconductor device, the plurality of drain terminals are separated from the die pad, the plurality of source terminals are each connected to the source pad with a plurality of first bonding wires, and an end of each of the plurality of first bonding wires is provided at a position overlapping the plurality of source terminals in the plan view, and the plurality of drain terminals are each connected to the drain pad with a plurality of second bonding wires, and an end of each of the second plurality of bonding wires is provided at a position overlapping the plurality of drain terminals in the plan view (Fig. 1A, Fig. 3A). 
Ikeda does not explicitly teach wherein the nitride semiconductor chip has a thickness of at least 0.250 mm and at most 0.350 mm; the die pad includes Cu, and the second thermal expansion coefficient of the die pad including Cu is greater than the first thermal expansion coefficient of the silicon substrate; an adhesive that joins a backside of the nitride semiconductor chip and the die pad; and wherein a distance from the second side to a center of the die pad in a plan view of the semiconductor device is longer than a distance from the first side to the center of the die pad.
Israel teaches a semiconductor device ([0005]) with a silicon-based semiconductor device chip ([0003], 320, [0035]), a die pad (310, [(0035]); an adhesive that joins a backside of the semiconductor chip and the die pad (330, [0035]); wherein a thickness of the semiconductor chip falls within a range of Small to Large which comprises thicknesses of 0.2 mm and 0.4 mm (Table 1). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
Wilson teaches a semiconductor device (Fig. 6) comprising a semiconductor chip ([0019, 42]) on a die pad including Cu ([0016]), and wherein the semiconductor chip comprises a first side and opposite second side which are wire bonded to a plurality of terminals (Fig. 4, 50, 53, 55, [0019]), wherein a distance from the second side to a center of the die pad in a plan view of the semiconductor device is longer than a distance from the first side to the center of the die pad (Fig. 2, C/D, [0015]). 
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wilson and Israel with Ikeda such that the nitride semiconductor chip has a thickness of at least 0.250 mm and at most 0.350 mm; the die pad includes Cu, and the second thermal expansion coefficient of the die pad including Cu is greater than the first thermal expansion coefficient of the silicon substrate; an adhesive that joins a backside of the nitride semiconductor chip and the die pad; and wherein a distance from the second side to a center of the die pad in a plan view of the semiconductor device is longer than a distance from the first side to the center of the die pad for the purpose of controlling the bonding wire length and improving efficiency (Wilson, [0019]), and mounting a semiconductor chip of an appropriate thickness on a die pad of an appropriate material because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
The combination of Ikeda, Wilson, and Israel as cited above teaches wherein the chip comprises a silicon substrate and Cu die pad. The silicon substrate has a first thermal expansion coefficient and the die pad including Cu has a second thermal expansion coefficient which are intrinsic properties of the material and are known to be such that the second thermal expansion coefficient is greater than the first thermal expansion coefficient (See Spec at p. 9, |. 7-13).
Regarding claim 4, the combination of Ikeda, Wilson, and Israel teaches wherein the first electrode includes a material same as a material of the die pad (Ikeda, [0031], Fig. 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 7, the combination of Ikeda, Wilson, and Israel teaches wherein the gate terminal is separated from the die pad (Ikeda, [0013], [0032]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1.
Regarding claim 8, the combination of Ikeda, Wilson, and Israel teaches wherein the plurality of source terminals and the plurality of drain terminals are disposed respectively at two opposed sides of the rectangular package (Ikeda, Figs. 1A, 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 9, the combination of Ikeda, Wilson, and Israel teaches wherein the first side of the semiconductor device and the second side of the semiconductor device have a same number of terminals (Ikeda, Figs. 1A, 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 10, the combination of Ikeda, Wilson, and Israel teaches wherein four drain terminals each of which is a drain terminal of the plurality of drain terminals and disposed along the second side of the semiconductor device (Ikeda, Figs. 1A, 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 13, the combination of Ikeda, Wilson, and Israel teaches wherein the nitride semiconductor chip has a first side and a second side that are two opposed sides, the first side of the nitride semiconductor chip is parallel with the first side of the semiconductor device, the second side of the nitride semiconductor chip is parallel with the second side of the semiconductor device, and the plurality of pads are disposed at the first side and the second side of the nitride semiconductor chip (Ikeda, Figs. 1A, 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 14, the combination of Ikeda, Wilson, and Israel teaches wherein the source pad is disposed along the first side of the nitride semiconductor chip and the drain pad is disposed along the second side of the nitride semiconductor chip (Ikeda, Figs. 1A, 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 15, the combination of Ikeda, Wilson, and Israel teaches wherein the plurality of the source terminals are each connected with a same number of the plurality of first bonding wires (Ikeda, Figs. 1A, 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 17, the combination of Ikeda, Wilson, and Israel teaches wherein out of two opposed main surfaces of the die pad, a main surface not joined to the nitride semiconductor chip is exposed from the semiconductor device (Israel, Fig. 2F, [0005]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the purpose of providing an exposed heat sink for thermal coupling (Israel, [0005]). 
Regarding claim 18, the combination of Ikeda, Wilson, and Israel teaches wherein the plurality of terminals are substantially flush with a lateral surface of the rectangular package (Israel, Fig. 2F, 240, [0029]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the purpose of providing exposed area for contacts (Israel, [0029]). 
Regarding claim 19, the combination of Ikeda, Wilson, and Israel teaches wherein in a plan view of the semiconductor device, the plurality of terminals are mutually equal in size (Ikeda, Figs. 1A, 3A; Israel, Fig. 3B). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 20, the combination of Ikeda, Wilson, and Israel teaches wherein the plurality of terminals provided on the first side of the semiconductor device and the plurality of terminals provided on the second side of the semiconductor device are provided to be line-symmetrical to each other (Ikeda, Figs. 1A, 3A; Israel, Fig. 3B). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 21, the combination of Ikeda, Wilson, and Israel teaches wherein a distance between adjacent ones of the plurality of terminals provided on the first side of the semiconductor device and a distance between adjacent ones of the plurality of terminals provided on the second side of the semiconductor device are equal (Ikeda, Figs. 1A, 3A; Israel, Fig. 3B). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 22, the combination of Ikeda, Wilson, and Israel teaches wherein no bonding wire is connected to the die pad (Ikeda, Figs. 1A, 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 24, the combination of Ikeda, Wilson, and Israel teaches wherein the nitride semiconductor chip is joined at a center portion of the die pad (Ikeda, Figs. 1A, 3A; Wilson, Fig. 4, [0019]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1. 
Regarding claim 25, the combination of Ikeda, Wilson, and Israel teaches wherein a thickness tm (mm) of the die pad and a length L (mm) of the nitride semiconductor chip satisfies a relationship of tm≥2.00×10−3×L2+b (b>0) (Israel, Table 1; Medium Dimensions has L=4, 2.00×10−3×L2 = 0.032, Height of Heatsink HHS = 0.5 mm; Large Dimensions has L=8, 2.00×10−3×L2 = 0.128; Height of Heatsink HHS = 1.2 mm). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 1.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. PGPub 2014/0183547) in view of Wilson (JP S62259462 A) and Israel (U.S. PGPub 2016/0005680), and further in view of Harnden (U.S. PGPub 2013/0062601).
Regarding claim 2, the combination of Ikeda, Wilson, and Israel does not explicitly teach a second electrode which mutually and electrically connects the plurality of drain terminals.
Harnden teaches an electrode which mutually and electrically connects a plurality of drain terminals ([0217]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Harnden with Ikeda, Wilson, and Israel such that the device includes a second electrode which mutually and electrically connects the plurality of drain terminals for the purpose of forming a low-resistance contact and allowing more uniform placement of bond wires ([0217], Fig. 8B). 
Regarding claim 3, the combination of Ikeda, Wilson, Israel, and Harnden teaches wherein the second electrode includes a material same as a material of the die pad (Ikeda, Fig. 3A; Harnden, [0217], Fig. 8B). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, and Israel for the reasons set forth in the rejection of claim 2.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. PGPub 2014/0183547) in view of Wilson (JP S62259462 A) and Israel (U.S. PGPub 2016/0005680) and further in view of Chia (U.S. PGPub 2007/0130759).
Regarding claim 5, the combination of Ikeda, Wilson, and Israel does not explicitly teach a third electrode electrically connected to the gate terminal.
Chia teaches wherein a leadframe terminal comprises an electrode electrically connected to the gate terminal ([0023], [0026], [0056], [0072]; second lead frame layer).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chia with Ikeda, Wilson, and Israel such that a third electrode is electrically connected to the gate terminal for the purpose of defining raised features to increase adhesion and package strength ([0020], [0023]). 
Regarding claim 6, the combination of Ikeda, Wilson, Israel, and Chia teaches wherein the third electrode includes a material same as a material of the die pad (Chia, [0057]-[0058]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, Israel, and Chia for the reasons set forth in the rejection of claim 1.
Claims 11-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. PGPub 2014/0183547) in view of Wilson (JP S62259462 A) and Israel (U.S. PGPub 2016/0005680) and further in view of Otremba (U.S. PGPub 2014/0097528).
Regarding claim 11, the combination of Ikeda, Wilson, and Israel does not explicitly teach a source sensor terminal disposed along the first side of the semiconductor device.
Otremba teaches a source sensor terminal disposed adjacent to source terminals of a semiconductor package (Fig. 3A, 212, [0024], [0039]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Otremba with Ikeda, Wilson, and Israel such that a source sensor terminal is disposed along the first side of the semiconductor device for the purpose of providing a sensing terminal ([0049]). 
Regarding claim 12, the combination of Ikeda, Wilson, Israel, and Otremba teaches wherein the source sensor terminal is separated from the die pad (Otremba, Figs. 3-4). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, Israel, and Otremba for the reasons set forth in the rejection of claim 11. 
Regarding claim 23, the combination of Ikeda, Wilson, Israel, and Otremba teaches wherein t wherein all bonding wires connected to the source pad are connected to the source terminal or the source sensor terminal (Otremba, Figs. 3C-4, Ikeda Figs. 1A, 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Ikeda, Wilson, Israel, and Otremba for the reasons set forth in the rejection of claim 11.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. PGPub 2014/0183547) in view of Wilson (JP S62259462 A) and Israel (U.S. PGPub 2016/0005680) and further in view of Otremba (U.S. PGPub 2014/0097528) and Satou (U.S. PGPub 2013/0020715).
Regarding claim 16, the combination of Ikeda, Wilson, Israel, and Otremba teaches wherein the source sensor terminal and the source pad are connected with a bonding wire (Otremba, Fig. 3C) but does not explicitly teach wherein the source sensor terminal and source pad are connected with a plurality of bonding wires.
Satou teaches connecting a source pad to a lead with a plurality of wires ([0008], [0055], [0098], [0105], Figs. 1, 13, 14).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Satou with Ikeda, Wilson, Israel, and Otremba such that the source sensor terminal and source pad are connected with a plurality of bonding wire for the purpose of decreasing ON resistance ([0008], [0055], [0098], [0105]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALIA SABUR/               Primary Examiner, Art Unit 2812